Berdon, J.,
dissenting. The defendant, Larry Plude, petitions this court for certification to appeal from the Appellate Court's denial of the relief requested in the defendant's motion to review the trial court’s denial of posttrial bail. Despite oral argument before the Appellate Court, that court did not render an opinion, either oral or written. I agree with the defendant that certification should be granted so that the procedure for the setting of an appeal bond, as well as the contours of the trial court's duty and discretion, can be fairly determined in this case and similar cases that will arise in the future.
The majority dismisses the petition on the ground that we do not have jurisdiction. Because the defendant is being deprived of his liberty, I believe we have jurisdiction. See State v. Ayala, 222 Conn. 331, 354, 610 A.2d 1162 (1992) (Berdon, J., dissenting). Accordingly, I would grant certification.